Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report: June 29, 2007 (Date of earliest event reported) FIRST HORIZON MORTGAGE PASS-THROUGH TRUST 2007-4, Mortgage Pass-Through Certificates, Series 2007-4 (Exact name of Issuing Entity as specified in its charter) FIRST HORIZON ASSET SECURITIES INC. (Exact name of Depositor as specified in its charter) FIRST HORIZON HOME LOANS (Exact name of Sponsor as specified in its charter) Delaware 333-137018-13 75-2808384 (State of Incorporation) (Commission File No.) (I.R.S. Employer Identification No.) 4000 Horizon Way Irving, Texas (Zip Code) (Address of Principal executive offices) Registrants Telephone Number, Including Area Code: (214) 441-4000 Check the appropriate box if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) Item 8.01. Other Events . Reference is hereby made to the Registrants Registration Statement on Form S-3 (File No. 333-143105) filed with the Securities and Exchange Commission (the Commission) on June 14, 2007 (the Registration Statement), pursuant to which the Registrant registered $6,687,436,390 aggregate principal amount of its mortgage pass-through certificates, issuable in various series, for sale in accordance with the provisions of the Securities Act of 1933, as amended. Reference is also hereby made to the Prospectus and the related Prospectus Supplement (collectively, the Prospectus), which was filed with the Commission pursuant to Rule 424(b)(5) on June 29, 2007, with respect to the Registrants Mortgage Pass-Through Certificates, Series 2007-4 (the Offered Securities). Pursuant to a Mortgage Loan Purchase Agreement dated as of June 29, 2007 (MLPA), by and between First Horizon Home Loans, a division of First Tennessee Bank National Association (FHHL) and First Horizon Asset Securities Inc. (FHASI), FHHL sold two pools of conventional, fixed rate, first lien, fully amortizing, one-to-four family residential mortgage loans (the Mortgage Loans) to FHASI. A copy of the MLPA is filed herewith as Exhibit 10.1 . On June 29, 2007, the Registrant caused the issuance and sale of the Offered Securities. The Offered Securities evidence a beneficial ownership interest in the Mortgage Loans. The Offered Securities were created pursuant to a Pooling and Servicing Agreement dated as of June 1, 2007 (the Pooling and Servicing Agreement) by and among the Registrant, as Depositor, FHHL, as Master Servicer, and The Bank of New York, as Trustee. A copy of the Pooling and Servicing Agreement is filed herewith as Exhibit 4.1 . The Offered Securities, having an aggregate principal balance of approximately $344,289,137, have been sold by the Registrant to Banc of America Securities LLC (BOA) pursuant to an Underwriting Agreement dated as of March 24, 2006 (the BOA Underwriting Agreement), as supplemented by a Terms Agreement dated as of June 27, 2007 (the BOA Terms Agreement), each by and among BOA, the Registrant and FHHL.
